       Case 2:17-cv-00404-KG-SMV Document 80 Filed 10/09/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA, KIMANI
SINGLETON and all others similarly situated
under 29 USC § 216(b),                                Case No. 2:17-cv-404-KG-SMV

   Plaintiffs,                                        COLLECTIVE AND CLASS ACTION
                                                      COMPLAINT
        v.

HEALTH CARE SERVICE CORPORATION,

   Defendant.

                               ORDER GRANTING
             JOINT MOTION FOR EXTENSION OF TIME TO SERVE AND FILE
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         This matter, having come before the Court on the Parties’ Joint Motion for Extension of

  Time to Serve and File Proposed Findings and Recommended Disposition (“Motion”), and the

  Court being fully advised, hereby orders that the Motion is GRANTED.

         The deadline for the Parties to serve by email and to file the Proposed Findings and

  Recommended Disposition is hereby extended to October 14, 2020.


        SIGNED on _October 9_, 2020.



                                            ____________________________________
                                            STEPHAN M. VIDMAR
                                            UNITED STATES MAGISTRATE JUDGE
           Case 2:17-cv-00404-KG-SMV Document 80 Filed 10/09/20 Page 2 of 3




Respectfully submitted on October 7, 2020

                                                  /s/ Mark D. Temple
                                                  MARK D. TEMPLE
                                                  Texas State Bar No. 00794727
                                                  Baker & Hostetler, LLP
                                                  811 Main Street, Suite 1100
                                                  Houston, TX 77002-6110
                                                  Telephone: +1 713 751 1600
                                                  Facsimile: +1 713 751 1717
                                                  mtemple@bakerlaw.com
                                                  Attorney-in-Charge for Defendant

                                                  ADAM J. WEINER
                                                  Reed Smith LLP
                                                  10 S. Wacker Drive, 40th Floor
                                                  Chicago, IL 60606
                                                  Telephone: +1 312 207 2841
                                                  Facsimile: +1 312 207 6400
                                                  ajweiner@reedsmith.com

                                                  RANDY S. BARTELL
                                                  Montgomery & Andrews, P.A.
                                                  P.O. Box 2307
                                                  Santa Fe, NM 87504-2307
                                                  Telephone: +1 505 986 2678
                                                  rbartell@montand.com

                                                  ATTORNEYS FOR DEFENDANT

Electronically approved on October 7, 2020.

                                                  /s/ J. Derek Braziel
                                                  J. Derek Braziel
                                                  Texas Bar No. 00793380
                                                  BRAZIEL | DIXON, LLP
                                                  1910 Pacific Ave.
                                                  Suite 12000 – Box 220
                                                  Dallas, Texas 75201
                                                  214-749-1400
                                                  214-749-1010 (fax)
                                                  www.overtimelawyer.com




Error! Unknown document property name.
                                              2
           Case 2:17-cv-00404-KG-SMV Document 80 Filed 10/09/20 Page 3 of 3




                                                JACK SIEGEL
                                                Co-Attorney in Charge
                                                Texas Bar No. 24070621
                                                SIEGEL LAW GROUP PLLC
                                                2820 McKinnon, Suite 5009
                                                Dallas, Texas 75201
                                                P: (214) 790-4454
                                                www.4overtimelawyer.com

                                                ATTORNEYS FOR PLAINTIFFS
                                                AND THE SETTLEMENT CLASS




Error! Unknown document property name.
                                          3
